54 N.Y.2d 960 (1981)
The People of the State of New York, Respondent,
v.
Henry Billingsley, Appellant.
Court of Appeals of the State of New York.
Argued September 18, 1981.
Decided October 27, 1981.
Ernest H. Hammer for appellant.
Mario Merola, District Attorney (Vida M. Alvy and Billie Manning of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*961MEMORANDUM.
The order of the Appellate Division should be affirmed.
There was no deficiency in the court's inquiry of defendant or in defendant's responses on the occasion of the acceptance of his plea of guilty. Reference was then included to the defendant's claim that the gun was fired in self-defense. Defendant's postplea assertion of innocence predicated on the theory of self-defense in no way vitiated the validity of his prior, counseled plea of guilty. There was, therefore, no abuse of discretion in the denial of defendant's postsentencing motion to withdraw his plea.
We have examined defendant's other contentions and find them to be without merit.
Order affirmed in a memorandum.